Case 7:19-mj-01298 Document 1 Filed on 06/05/19 in TXSD Page 1 of 3

AO 91 (Rev. 02/09) Criminal Complaint

 

“Southern Deine oF oe" UNITED STATES DISTRICT COURT
JUN 5 209 = “Southem Dieuiet of Texts
PAV BRAY CIs snore =)
Feliciano PEREZ Use. /Y.0.B. 1984) | Case No. MA-\A~ \-2 a3-M
)

 

Baa | SEALED

CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

On or about the date of 04/02/2019 in the county of Hidalgo in the Southem _ District of

Texas , the defendant violated _ Title18 U.S.C. § Section 922 (g)(1)
, an offense described as follows: :

The defendant, did knowingly and unlawfully possess one (1) round of Winchester 9mm caliber ammunition which had _
previously traveled in and affected interstate commerce, after being convicted in a court of law for a felony crime .
punishable by imprisonment for a term exceeding one year. :

This criminal complaint is based on these facts:

SEE ATTACHMENT "A"

a Continued on the attached sheet. bow He
, At SA fp Cun
from BM ME in
or c/s[eot?

oO
Conlplainant’s signat
6 SY]; la omplainant’s signature

Alexander Estrada, Special Agent, ATF

Prinied name and title

Sworn to before me and signed in my presence.

Date: & 15 LS- J L (SAL
ena: LY Judge's signature

City and state: McAllen, Texas . Juan F. Alanis, U.S. Magistrate Judge

Printed name and title

 

 
Case 7:19-mj-01298 Document 1 Filed on 06/05/19 in TXSD Page 2 of 3

AO 91 (Rev. 02/09) Criminal Complaint

 

 

ATTACHMENT A

I, Alexander Estrada, being duly sworn, do hereby state that I am a Special Agent (SA) with the Bureau of
Alcohol, Tobacco, Firearms and Explosives (ATF), a Division of the United States Department of Justice,.and
have been so employed since January of 2016. As a Special Agent with the Bureau of Alcohol, Tobacco,
Firearms and Explosives, I am vested with the authority. to investigate violations of Federal laws, including
Titles 18 and 26 of the United States Code. .

This affidavit is in support of a criminal complaint charging Feliciano PEREZ (herein after referred to as
“PEREZ”), with the criminal violation set forth. The evidence available to me demonstrates that there is
probable cause to believe that PEREZ has violated Title 18 U.S.C 922(g)(1) which provides as follows:

It shall be unlawful for any person who has been convicted in any court of, a crime punishable by
imprisonment for a term exceeding one year, to receive, possess, or transport any firearm or ammunition in or
' affecting interstate or foreign commerce; or to receive any firearm or ammunition which has been shipped or
transported in interstate or foreign commerce.

Further, the Affiant states as follows:

On April 2, 2019, ATF, along with Homeland Security Investigations and United States Postal Inspection
Service attempted to make contact with an individual who had ordered a Glock switch from Feliciano PEREZ’s
residence in Weslaco, Texas. In doing so, ATF made contact with Feliciano PEREZ who granted written
consent to search his residence for the Glock switch.

While conducting the search, Agents discovered one hundred sixty-six (166) rounds of assorted ammunition

- and one (1) spent shell casing at the residence. Among the ammunition discovered was one (1) round of
Winchester 9mm caliber ammunition that was discovered in the center console of the couch in the living room.
Specifically, PEREZ opened the armrest of the center console of the couch, assisted SA Estrada by sifting
through the miscellaneous items in the console, and retrieved the round of ammunition to hand it to SA

_ Estrada. Your Affiant asked PEREZ specifically about the one (1) round of Winchester 9mm caliber
ammunition discovered in the center console of the couch and PEREZ explained the followifig:

PEREZ stated that he had found the 9mm caliber round of ammunition in his driveway a couple of months
prior. PEREZ stated that he picked up the 9mm caliber round from his driveway and placed the 9mm caliber
round of ammunition inside the center console of his couch. ATF SA Estrada asked PEREZ if he had a 9mm
caliber pistol for which the round of ammunition would be used for. PEREZ stated that he was a previously

convicted felon and could not be in possession of firearms. .
) + : . 7 “n
Case 7:19-mj-01298 Document1 Filed on 06/05/19 in TXSD Page 3 of 3

AO 91 (Rev. 02/09) Criminal Complaint

 

 

ATTACHMENT A

A review of Feliciano PEREZ’s Judgment & Conviction documents detail the following convictions:

First Felony Conviction:
¢ The State of Texas v Feliciano Gomez PEREZ, Attempted Murder, a Second Degree Felony, on F ebruary 26,
2002, in the 398th Judicial District Court of Hidalgo County, Texas under cause number CR-0108-02-I (Count

1) and sentenced ten (10) years of Community Supervision.

* The State of Texas v Feliciano Gomez PEREZ, Attempted Murder, a Second Degree Felony, Date of
Revocation: July 1, 2004 in the 398th Judicial District Court of Hidalgo County, Texas under cause number
CR-0108-02-I (Count 1) and sentenced to forty-two (42) months in the Institutional Division of the Texas
Department of Criminal Justice.

Second Felony Conviction:

* The State of Texas v Feliciano Gomez PEREZ, Attempted Murder, a Second Degree Felony, an offense date
of October 31, 2001, in the 398th Judicial District Court of Hidalgo County, Texas under cause number
CR-0108-02-I (Count 2) and sentenced ten (10) years of community supervision.

* The State of Texas v Feliciano Gomez PEREZ, Attempted Murder, a Second Degree Felony, Date of
Revocation: July 1, 2004 in the 398th Judicial District Court of Hidalgo County, Texas under cause number
CR-0108-02-I (Count 1) and sentenced to forty-two (42) months in the Institutional Division of the Texas
Department of Criminal Justice.

Third Felony Conviction:

+ The State of Texas v Feliciano PEREZ, Unlawful Possession of Firearm By Felon, a Third Degree Felony, an
offense date of December 30, 2009, in the 398th Judicial District Court of Hidalgo County, Texas under cause
number CR-3285-10-I and sentenced to ten (10) years of community supervision.

Your Affiant spoke with ATF SA Carlos Delgado Jr., who is a recognized expert in the interstate and foreign

- commerce travel of firearms and ammunition. Based on the information your Affiant provided SA Delgado
about the firearm and ammunition possessed by PEREZ, SA Delgado stated the ammunition was manufactured
outside of the State of Texas and therefore, previously traveled in interstate or foreign commerce at sometime
prior to.being possessed by any person in the State of Texas.

~ Based on the above information, Feliciano PEREZ, was in possession of the above mentioned ammunition in
violation of Title 18, United States Code, Section 922(¢)(1), on April 2, 2019, in Hidalgo County, Texas.
